            Case 1:17-cv-01124-JKB Document 57 Filed 12/31/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

KURT EICHENWALD                     )
                                    )
            Plaintiff               )
                                    )
v.                                  )     CASE NO. 1:17-cv-01124-JKB
                                    )
JOHN RIVELLO                        )
                                    )
            Defendant               )
_____________________________________________________________________________

               MOTION FOR PROTECTIVE ORDER AND/OR TO QUASH
                     OF DEFENDANT JOHN RIVELLO AS TO
                       SUBPOENAS ISSUED BY PLAINTIFF
                      AND SERVED ON DAVID M. RIVELLO
                           AND FOR OTHER RELIEF

       NOW COMES Defendant, JOHN RIVELLO (“Defendant”), by and through his attorneys

Bruce F. Bright and Ayres, Jenkins, Gordy & Almand, P.A., pursuant to Rules 26(b)(1), 26(c),

and 45, and hereby moves for a protective order and/or to quash, as to subpoenas issued by

Plaintiffs in this case and served on DAVID M. RIVELLO (“Deponent”), and states as follows:

       1.      Plaintiff has served on the Deponent two subpoenas, one directing Deponent to

appear for deposition and the other directing Deponent to produce specified records (collectively,

“the Subpoenas”).

       2.      This day, the Deponent has filed his “Motion of Non-Party Witness, David M.

Rivello, to Quash Subpoenas and for Other Relief” (ECF Doc. No. 56), with supporting

Memorandum (ECF Doc. No. 56-1) and Exhibits A-F.

       3.      Defendant hereby incorporates by reference and advances the same arguments,

matters, and facts as set forth in Deponent’s aforementioned Motion and supporting

Memorandum and Exhibits.

                                                1
            Case 1:17-cv-01124-JKB Document 57 Filed 12/31/18 Page 2 of 3



       4.      Additionally, Defendant invokes and asserts his Fifth Amendment right against

self-incrimination as a further basis for this Motion, to the extent that the Subpoenas (as issued

and served) seek from the Deponent communications or statements of Defendant that are not

only protected under the attorney-client privilege and/or work product doctrine, but also

constitute statements and communications by John Rivello to his legal counsel and/or to David

Rivello – who is and has been represented by the same attorneys as have represented John

Rivello (Messrs. Bright, Cropper, and Peckham), is and has been part of John Rivello’s criminal

defense team (in his investigator capacity), and shares and has shared with John Rivello a

common interest/joint privilege – regarding this case and the Texas criminal cases, and the facts

and matters at issue and alleged therein.

       WHEREFORE, Defendant JOHN RIVELLO respectfully asks that this Honorable Court

quash the subject subpoenas served on David M. Rivello and/or issue an appropriate protective

order in regard to such subpoenas.

                                              Respectfully submitted,



                                              By:     _______/s/ Bruce F. Bright__________
                                                      Bruce F. Bright (Bar No. 27236)
                                                      Ayres, Jenkins, Gordy & Almand, P.A.
                                                      6200 Coastal Highway, Suite 200
                                                      Ocean City, Maryland 21842
                                                      Tel: 410-723-1400
                                                      Fax: 410-723-1861
                                                      E-mail: bbright@ajgalaw.com
                                                      Attorneys for Defendant John Rivello




                                                 2
          Case 1:17-cv-01124-JKB Document 57 Filed 12/31/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 31st day of December, 2018, a copy of the foregoing

Motion for Protective Order and/or to Quash of Defendant John Rivello as to Subpoenas Issued

by Plaintiff and Served on David M. Rivello was filed electronically through the Court’s

Electronic Case Management and Filing System. All parties to this case are able to access the

filing through this system.



                                                    _______/s/ Bruce F. Bright__________
                                                    Bruce F. Bright




                                               3
